Title: To James Madison from Samuel Hawkins, 5 April 1816
From: Hawkins, Samuel
To: Madison, James


                    
                        Sir.
                        
                            Washington
                            5. April 1816
                        
                    
                    I understand William S. Radcliffe Esquire intends to apply for the Office of justice of the Peace; and also for that of Notary Public.
                    It affords me pleasure to say for Major Radcliffe, that his Integrity and talents qualify him to perform the duties of the offices he desires to obtain. Shortly after he was admitted to the bar of the Supreme Court of the State of New York, the Governor and Council appointed him Master in Chancery and Notary Public. I have the honor to be with great respect, Your obt. Servant
                    
                        Samuel Hawkins.
                    
                 